EXHIBIT 10.46

 

Lease Agreement

 

Basic Lease Information

 

A.

  

Lease Date

   December 16, 2002

B.

  

Landlord

   Clariant Corporation

C.

  

Landlord’s Address

   4000 Monroe Road, Charlotte, NC 28205

D.

  

Tenant

   SCR-Tech LLC

E.

  

Tenant’s Address

   11701 Mt. Holly Road, Charlotte, NC 28214

F.

  

Premises

   as identified on attached Schedule F

G.

  

Premises Address

   11701 Mt. Holly Road, Charlotte, NC 28214

H.

  

Buildings

   as identified on attached Schedule F

I.

  

Occupancy Dates

   as identified on attached Schedule I

J.

  

Initial Term of Lease

   December 12, 2002 to June 30, 2012 (ten years); each “Lease Year” is from
July 1 to June 30

K.

  

Renewal Terms

   two (2) sequential 5 year terms, at Tenant’s option

L.

  

Base Rent

   as identified on attached Schedule L

M.

  

Adjustments to Base Rent

   as identified on attached Schedule M

N.

  

Security Deposit

   as identified on attached Schedule N

O.

  

Site Service Expenses

   Tenant pays as per attached Schedule O

P.

  

Tax Expenses

   Tenant pays as per attached Schedule P

Q.

  

Utility Expenses

   Tenant pays as per attached Schedule Q

R.

  

Permitted Uses

   production, R&D, lab, storage and administration (office)

S.

  

Brokers, if any

   none

T.

  

Right of Recession

   either party may rescind lease without any further liability to the other
party if WWTP re-permitting is finally denied

 

1



--------------------------------------------------------------------------------

Schedules to Lease Agreement

 

Schedule F Premises (see also Attachment 2 – Plot Plan)

Parcel “A” –

  

Building 48 (28,800 sf) – Production

Parcel “B1” –

  

Building 21A (13,280 sf) – Warehouse

Parcel “B2” –

  

Building 21 (20,477 sf) – Warehouse

Parcel “C” –

  

Building 37 South Wing (800 sf) - Office

Parcel “D” –

  

Building 11 (400 sf) – Laboratory

 

Schedule I Occupancy Dates

 

Parcels “A & C” –

  

on lease commencement date (July 1, 2002)

Parcel “B1” –

  

no later than June 30, 2003

Parcel “B2” –

  

at Tenant option to lease and right of first refusal within 3 yrs. (June 30,
2005)

Parcel “C” –

  

on lease commencement date (July 1, 2002), at Tenant option can expand to 3,185
sf within 1 yr. (June 30, 2003)

Parcel “D” -

  

at Tenant production start date (est. Oct. 2002)

 

Schedule L Base Rent

 

Initial Term:

  

Parcel A

  

$ 4.00/sf yr. ($115,200 per year, or $9,600.00 per month)

    

Parcels B1 & B2

  

$ 2.40/sf yr.

    

Parcels C & D

  

$11.00/sf yr. ($13,200 per year, or $1,100.00 per month)

 

Renewal Terms: carry-over basis (rent in effect on June 30, 2012 will be the new
base rent as of the 1st day of the first optional Renewal Term; rent in effect
on June 30, 2017 will be the new base rent as of the 1st day of the second
optional Renewal Term)

 

All rent payments are due on 1st day of each month.

 

Schedule M Adjustments to Base Rent

 

Initial Term: CPI-based adjustments of the Base Rent after 1st 2 yrs., then
annually. On July 1, 2004, and annually thereafter, Base Rent for all Parcels
will be adjusted by the percentage change in the U. S. Dept. of Labor’s Consumer
Price Index (“All Urban Consumers, U.S. City Average” [“CPI-U”], South Region,
All Items [1982-84= 100]) between the last published monthly CPI Index before
July 1st, and the corresponding CPI Index 12 months earlier (“Adjusted Base
Rent”).

 

Example: On July 1, 2004, the last published monthly CPI Index is for the month
of May 2004, and such CPI Index is “182.” The corresponding CPl Index 12 months
earlier is May 2003, and such CPI Index is “176.” The percentage change is

[182 -178] +176 = .034, or 3.40%. The annual Base Rent for the period July 1,
2004 to June 30, 2005 will be increased by 3.40%.

 

Adjusted Base Rent, as calculated above, becomes the Base Rent applicable for
the next annual period.

 

Renewal Terms: annual CPI-based adjustments, using the same methodology as
described above.

 

CPI Index data to be relied upon is as published by the U.S. Dept of Labor at
http://www.bls.gov/news.release/cpi

 

2



--------------------------------------------------------------------------------

Schedule N Security Deposit

 

(a) 3 months rent as security deposit due on lease signing ($32,100.00).

 

(b) an additional 3 months rent as security deposit due on December 1, 2002
($32,100.00).

 

(c) first security deposit ($32,100.00) to be refunded to Tenant on December 1,
2003 if Tenant is not then in default under any material terms of the Lease
Agreement.

 

(d) second security deposit ($32,100.00) to be refunded to Tenant at expiration
of Lease Agreement if Tenant is not then in default under any material terms of
the Lease Agreement.

 

Schedule O Site Service Expenses

 

In addition to Base Rent, Tenant shall pay a Site Service Expense fee to
Landlord, to help defray Landlord’s cost by reason of and associated with the
Premises of providing for insurance and taxes, site security, land-scaping,
firewater system, ERT, common area maintenance, lockers, canteen, site
administration, janitorial etc.

 

The fee shall be $1.67/sf yr during years 1 & 2 (July 1, 2002 – June 30, 2004),
escalating to $1.92/sf yr. in year 3 (July 1, 2004 – June 30, 2005). The fee is
payable monthly, in advance on the 1st day of each succeeding month during the
Term, and is based on the Parcels leased by Tenant during the preceding month.

 

As of the beginning of the 4th Lease Year (July 1, 2005) the fee will be
adjusted annually for CPI increases, using the same data and methodology as
described in Schedule M.

 

Additionally, Landlord may pass-through to Tenant. Tenant’s proportionate share
of any year over year increases in property tax or insurance expenses by reason
of the Premises that exceed ten percent (10%). Landlord shall provide at least
thirty (30) days advance written notice of any such pass-through.

 

Professional Services: Professional services by Landlord’s employees may be
provided to Tenant on an “as needed/when needed” basis. Tenant is not obligated
to take any such services. Professional services will be invoiced at $65.00/hr.
As of the beginning of the 3rd Lease Year (July 1, 2004) the fees for
Professional Services will be adjusted annually for CPI increases, using the
same data and methodology as described in Schedule M.

 

Schedule P Tax Expenses

 

The Site Service Expense Fee (Schedule O) includes the amount for covering
Landlord’s real property taxes and assessments, which shall be due by reason of
the Premises. Tenant shall be solely responsible for all property taxes on its
own improvements, installations, additions, machinery, equipment, inventory and
the like. Tenant shall pay such taxes directly to the taxing authorities, but if
Landlord for any reason pays such taxes, then Tenant will promptly reimburse
Landlord upon Landlord’s delivery of an invoice to Tenant.

 

3



--------------------------------------------------------------------------------

Schedule Q Utility Expenses

 

Unless otherwise agreed in writing, during the initial Term Landlord shall
provide to Tenant, and Tenant shall accept from Landlord, the following utility
services and services at the indicated rates/costs:

 

(a) Electricity:

   metered actual cost

(b) Steam:

   metered, price = natural gas cost + fixed cost + mark-up

(c) Proc. H2O:

   metered $1.75/1000 gal.

(d) Waste H2O:

   $0.03/gal. during lease years 1 & 2 (July 1, 2002 – June 30, 2004); then
$0.032/gal. during lease years 3 & 4 (July 1, 2004 – June 30, 2006); then
$0.035/gal. thereafter for remainder of Initial Term.

(e) Permitting:

   Cost reimbursement for re-permitting WWTP (cost estimation: $18,000)

(f) Solid waste:

   Production/office debris disposal included in Site Service Expense fee
(disposal of production chemical sludge by Tenant)

(g) Admin. fee for (a)-(f):

   $350 per month

 

The utilities and services shall be billed to Tenant based on the actual
consumption at the end of each month.

 

4



--------------------------------------------------------------------------------

DATE: This Lease is made and entered into as of the Lease Date set forth on Page
1. The Basic Lease Information set forth on Page 1, the Schedules set forth in
pages 2–4. and this Lease with Attachment No. 1 are and shall be construed as
one single instrument and shall be the entire contract between Landlord and
Tenant (the entire agreement hereinafter collectively the “Lease”). In case of
any conflict, the Schedules set forth in pages 2-4 shall be controlling.

 

1. PREMISES; OPTIONAL PREMISES: (a) Landlord hereby leases the Premises to
Tenant upon the terms and conditions contained herein. For purposes of this
Lease the term “Premises” shall mean and refer to the entirety of the Parcels
and Buildings. Only for definition purposes of this Lease the term “Lot” is also
covered by the term “Premises” and shall mean and refer to those portions of the
Premises exclusive of the Building and shall include, but not be limited to,
parking areas, access and perimeter roads, sidewalks, rail spurs, landscaped
areas and similar areas and facilities, which are not leased by Tenant, but
Tenant shall have the non-exclusive right to use the Lot and shall have access
to the Lot and shall utilize its proportionate share of parking areas for
parking vehicles. (b) Tenant has option to determine the commencement date for
Parcel “B1” and/or additional occupancy of Parcel “C” in accordance with the
provisions of Schedule I, by giving written notice to Landlord at least thirty
(30) days before occupying such Parcel or parts thereof. (c) Tenant has the
option to lease the optional portions of Parcels “B2” in accordance with the
provisions of Schedule I, by giving written notice to Landlord at least thirty
(30) days before occupying such optional portion. If Landlord desires to lease
the optional portion of Parcel “B2” it shall give Tenant written notice thereof,
and Tenant shall have thirty (30) days within which to decide to lease such
optional portion, by providing written notice to Landlord. If Tenant decides to
lease such optional portion of Parcel “B2” after receipt of Landlord’s notice,
the lease for such portion shall be effective upon the date of Tenants written
notice. If Tenant decides not to lease such optional portion of Parcel “B2,”
then such optional portion of Parcel “B2” shall no longer be available to Tenant
and Landlord may lease it to third parties. (d) Base Rent shall be adjusted if,
as and when additional and optional portions are leased by Tenant.
Notwithstanding anything contained in this Lease to the contrary, Tenant is not
leasing, and the Premises, Parcels, Buildings and Lots shall not be deemed to
include, any subsurface property, including, without limitation, any subsurface
soil and subsurface groundwater.

 

2. COMMENCEMENT DATE; INITIAL TERM AND OPTIONAL RENEWAL TERMS: (a) The
Commencement Date of this Lease is July 1, 2002. (b) The Initial Term shall be
from the Commencement Date to June 30, 2012, or ten (10) years. (c) Tenant has
the option to renew this Lease for one or two five (5) year Renewal Terms, the
first Renewal Term being July 1, 2012 to June 30, 2017; and the second Renewal
Term being July 1, 2017 to June 30, 2022. If Tenant opts to renew for the first
Renewal Term, it shall notify Landlord in writing on or before December 31, 2011
(six months in advance). If Tenant opts to renew for the second Renewal Term, it
shall notify Landlord in writing on or before December 31, 2016 (six months in
advance).

 

3. RENT: On the date that Tenant executes this Lease, Tenant shall deliver to
Landlord the original executed Lease, the sum of Ten Thousand Fifty-eight and
33/100 ($10,058.33), which amount equals the Base Rent for the first month of
the Initial Term of the Lease, and all insurance certificates evidencing the
insurance required to be obtained by Tenant under Section 12 of this Lease.
Tenant agrees to pay Landlord, without prior notice or demand, or abatement,
offset, deduction or claim (except as otherwise set forth in Section 26 hereof
or elsewhere in the Lease), the Base Rent specified in the Basic Lease
Information plus, if applicable, any additional Rent based on additional or
optional lease of Parcels, payable in advance at Landlord’s address specified in
the Basic Lease Information on the actual Commencement Date and thereafter on
the first (1st) day of each succeeding month throughout the balance of the Term
of this Lease after first giving Tenant credit for the advanced Rent.

 

Any additional Rent for any partial month shall be payable in advance and shall
be prorated on a daily basis. Any Rent is subject to adjustment in accordance
with Schedule M. If any change is made in the base year used to calculate the
CPI (i.e. 1982-84=100), the new index numbers shall be substituted for the old
index numbers in making the calculation provided for herein. In the event the
Bureau of Labor Statistics ceases to publish the CPI, or if the CPI otherwise is
unavailable, the parties hereto shall substitute a comparable index reflecting
changes in the cost of living or purchasing power of the consumer dollar
published by any other

 

5



--------------------------------------------------------------------------------

governmental agency, bank or other financial institution, or any recognized
authority (the “Substitute Index”). The Substitute Index shall thereafter be
used to determine the Adjusted Base Rent.

 

4. SECURITY DEPOSIT: Upon Tenant’s execution of this Lease, Tenant shall deliver
to Landlord the first Thirty-two Thousand One Hundred No/100 ($32,100.00)
installment and on December 1, 2002 the second Thirty-two Thousand One Hundred
No/100 ($32,100.00) installment (both installments as per Schedule N), as a
Security Deposit for the performance by Tenant of its obligations under this
Lease. If Tenant is in default, Landlord may, but without obligation to do so,
use the Security Deposit, or any portion thereof, to cure the default or to
compensate Landlord for all damages to the Premises sustained by Landlord
resulting from Tenant’s default. Tenant shall, immediately on demand, pay to
Landlord a sum equal to the portion of the Security Deposit so applied or used
so as to replenish the amount of the Security Deposit held to increase such
deposit to the amount initially deposited with Landlord. As soon as practicable
after the termination of this Lease (but in no event later than sixty (60) days
after such termination). Landlord shall return the Security Deposit to Tenant,
less such amounts as are reasonably necessary, to remedy Tenant’s default(s)
hereunder (if any), or to otherwise restore the Premises to a clean and safe
condition, reasonable wear and tear excepted. Landlord shall not be required to
keep the Security Deposit separate from other funds, and, unless otherwise
required by law. Tenant shall not be entitled to interest on the Security
Deposit. In no event or circumstance shall Tenant have the right to any use of
the Security Deposit and, specifically, Tenant may not use the Security Deposit
as a credit or to otherwise offset any payments required hereunder, including,
but not limited to, Rent or any portion thereof.

 

Without any written notice, Landlord shall refund the first Security Deposit
($32,100.00) to Tenant on December 1, 2003 and second Security Deposit
($32,100.00) to Tenant at expiration of Lease, if Tenant is not then in default
under any material terms of the Lease and beyond all applicable notice and
periods.

 

5. TENANT IMPROVEMENTS: Tenant hereby agrees to accept Parcels “A,” “B1” and
“B2” on the Commencement Date as suitable for Tenant’s intended use, in cleaned
and as-is condition. Tenant hereby agrees to accept Parcels “C” and “D” on the
Commencement Date as suitable for Tenant’s intended use, as currently furnished
and outfitted by Landlord. Tenant acknowledges and agrees that neither Landlord
nor any of Landlord’s agents, representatives or employees has made any
representations as to the suitability, fitness or condition of the Premises for
the conduct of Tenant’s business or for any other purpose, including without
limitation, any storage incidental thereto. Any exception to the foregoing
provisions must be made by express written agreement by both parties.

 

6. ADDITIONAL RENT: It is intended by Landlord and Tenant that this Lease be a
“triple net lease,” excepting only the portion of Site Services Expenses as set
forth in Schedule O, Tenant’s Utility Expenses as set forth in Schedule Q, and
Tenant’s responsibility for maintenance of the interior of the Premises. The
costs and expenses described in this Section 6 and all other sums, charges,
costs and expenses specified in this Lease as Tenant’s responsibility are to be
paid by Tenant directly to the suppliers of the services. If any of such
expenses are paid by Landlord, then Tenant shall reimburse Landlord in the form
of additional rent (collectively, “Additional Rent”).

 

6.1 CERTAIN OPERATING EXPENSES: In addition to the Base Rent set forth in
Section 3, Tenant shall directly pay certain operating expenses. The term
“Tenant Operating Expenses” as used herein shall mean the total amounts paid or
payable by Tenant in connection with the maintenance, repair and operation of
the Premises on account of, caused by Tenant. The Tenant Operating Expenses may
include, but are not limited to, the following:

 

6.1.1 cost of insurance of Tenant’s property insuring against fire and extended
coverage.

 

6.1.2 if Tenant uses any additional rail spur for its own business, cost for the
maintenance and repair of any rail spur, and for the creation and negotiation
of, and pursuant to, any rail spur or track agreements, licenses, easements or
other similar undertakings;

 

6



--------------------------------------------------------------------------------

6.2 TAX EXPENSES: As set forth in Schedule P, in addition to the Base Rent set
forth in Section 3, Tenant shall pay (either directly to the taxing authorities
or by reimbursing Landlord for) all real property taxes applicable to Tenant’s
improvements, installations, additions, machinery, equipment, inventory and the
like, and one hundred percent (100%) of all personal property taxes now or
hereafter assessed or levied against Tenant’s personal property. Landlord’s Tax
Expenses, which shall be due by reason of the Premises, are included in the Site
Service Expenses according to Schedule O. Additionally, Landlord may
pass-through to Tenant, Tenant’s proportionate share of any year over year
increases in property tax expenses associated with the Premises that exceed ten
percent (10%). Landlord shall provide at least thirty (30) days advance written
notice of any such pass-through. The term “Tax Expenses” shall mean and include,
without limitation, any form of tax and assessment (general, special,
supplemental, ordinary or extraordinary), commercial rental tax, payments under
any improvement bond or bonds, license fees, license tax, business license fee,
rental tax, transaction tax, levy, or penalty imposed by authority having the
direct or indirect power of tax (including any city, county, state or federal
government, or any school, agricultural, lighting, drainage or other improvement
district thereof) as against any legal or equitable interest of Landlord in the
Premises, as against Landlord’s right to rent or as against Landlord’s business
of leasing the Premises or the occupancy of Tenant or any other tax, fee, or
excise, however described, including, but not limited to, any value added tax,
or any tax imposed in substitution (partially or totally) of any tax previously
included within the definition of real property taxes, or any additional tax the
nature of which was previously included within the definition of real property
taxes. The term “Tax Expenses” shall not include any franchise, estate,
inheritance, net income, or excess profits tax imposed upon Landlord.

 

7. UTILITIES: Landlord represents and warrants that the Premises will be served
with utilities for Tenant’s operations as set forth on Schedule Q, and Utility
Expenses shall be handled as set forth on Schedule Q. If at any time during the
Term of this Lease Tenant shall fail to timely and fully pay any of such Utility
Expenses after the lapse of the 10-day notice and cure period specified in
Section 18.3 hereof, in addition to all other remedies available to Landlord
hereunder, Landlord may, but without obligation to do so, pay any of such
Utility Expenses. With the consent of Tenant, Landlord may assign responsibility
for delivery of a specific utility to the wholesale service provider (e.g.,
electricity from Duke Power).

 

8. LATE CHARGES: Any and all sums or charges set forth in this Section 8 are
considered part of Additional Rent. Tenant acknowledges that late payment (the
sixth (6th) day of each month or any time thereafter) by Tenant to Landlord of
Base Rent, or other sums due hereunder, will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of such costs being extremely
difficult and impracticable to fix. Such costs include, without limitation,
processing and accounting charges, and late charges that may be imposed on
Landlord by the terms of any note secured by any encumbrance against the
Premises, and late charges and penalties due to the late payment of real
property taxes on the Premises. Therefore, if any installment of Base Rent or
any other sum due from Tenant is not received by Landlord within five (5)
calendar days of the date due, Tenant shall promptly pay to Landlord all of the
following, as applicable: (a) an additional sum equal to seven percent (7%) of
such delinquent amount plus interest on such delinquent amount at the rate equal
to the prime rate plus three percent (3%) for the time period exceeding thirty
(30) days that such payments are delinquent as a late charge for the first
instance during any calendar year in which Landlord does not receive Rent within
said five (5) day period. If Tenant delivers to Landlord a check for which there
are not sufficient funds, Landlord may, at its sole option, require Tenant to
replace such check with a cashier’s check for the amount of such check and all
other charges payable hereunder. The parties agree that this late charge and the
other charges referenced above represent a fair and reasonable estimate of the
costs that Landlord will incur by reason of late payment by Tenant. Acceptance
of any late charge or other charges shall not constitute a waiver by Landlord of
Tenant’s default with respect to the delinquent amount, nor prevent Landlord
from exercising any of the other rights and remedies available to Landlord for
any other breach of Tenant under this Lease.

 

9. USE OF PREMISES:

 

9.1 COMPLIANCE WITH LAWS, RECORDED MATTERS, AND RULES AND REGULATIONS: The
Premises are to be used solely for the purposes and uses specified in the Basic
Lease Information, which includes production, R&D, laboratories, storage and
administration, which are already accepted and

 

7



--------------------------------------------------------------------------------

acknowledged by Landlord at the Commencement Date, and for no other uses or
purposes without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed so long as the proposed use (i) does not
involve the unlawful use of Hazardous Materials and other use than as expressly
permitted under the provisions of Section 27 below, (ii) does not require any
additional parking in excess of the parking spaces required by law, and (iii)
conforms with all zoning ordinances and Laws then in effect. The use of the
Premises by Tenant and its employees, directors, officers, affiliates,
representatives, agents, invitees, licensees, subtenants, customers or
contractors (collectively, “Tenant’s Representatives”) shall be subject to, and
at all times in compliance with, the following:

 

(a) any and all applicable laws, ordinances, statutes, orders and regulations as
same exist from time to time (collectively, the “Laws”);

 

(b) any and all documents, matters or instruments, including without limitation,
any declarations of covenants, conditions and restrictions, and any supplements
thereto, each of which has been recorded prior to the Commencement Date in any
official or public records with respect to any portion of the Premises (the
“Recorded Matters”);

 

(c) any and all documents, matters, or instruments, including without
limitation, any declarations of covenants, conditions and restrictions, and any
supplements thereto, that are recorded after the Lease Date, and any amendments,
modification and/or cancellations of the Recorded Matters that are recorded
after the Commencement Date (collectively, “Subsequently Recorded Matters”). If
Landlord agrees to any such Subsequently Recorded Matters (to which it is a
party or with respect to which Landlord has direct approval of) without Tenant’s
prior written consent then this Lease shall be deemed to supersede such
Subsequently Recorded Matters in the event of any conflict. Notwithstanding
anything herein to the contrary, if any of the Subsequently Recorded Matters to
which Landlord is not a party or with respect to which Landlord has no direct
approval of (i.e., Subsequently Recorded Matters which are recorded or imposed
by any applicable governmental authorities) adversely affect Tenant’s use under
this Lease (excluding any liens related to any mortgage, deed of trust or
similar type of security interest, and any improvements to be made to the
Premises), then Landlord, upon receipt of written notice of such matters, shall
notify Tenant, in writing, of all such Subsequently Recorded Matters. The
consequences of these Subsequently Recorded Matters shall be reconsidered by
Landlord and Tenant and mutually agreed on its effect to the Lease.

 

9.2 PROHIBITION ON USE: Tenant shall not use the Premises or permit anything to
be done in or about the Premises nor keep or bring anything therein which will
in any way conflict with any of the requirements of the Board of Fire
Underwriters or similar body now or hereafter constituted or in any way increase
the existing rate of or affect any policy of fire or other insurance upon the
Building or any of its contents, or cause a cancellation of any insurance
policy; provided, however, notwithstanding the foregoing, if Tenant permissibly
uses the Premises for the purposes allowed by the provisions of this Lease and
such permissible use increases the rate of premiums paid for such insurance,
then Tenant shall not be considered in breach of the foregoing restriction. No
auctions may be held or otherwise conducted in, on or about the Premises without
Landlord’s written consent thereto, which consent may be given or withheld in
Landlord’s sole discretion. Tenant shall not do or permit anything to be done in
or about the Premises which will in any way materially obstruct or interfere
with the rights of Landlord or other persons or businesses in the area, or use
or allow the Premises to be used for any unlawful purpose; nor shall Tenant
cause, maintain or permit any private or public nuisance in, on or about any
portion of the Premises. including, but not limited to, any offensive odors,
noises, fumes or vibrations (other than (i) customary odors resulting from food
preparation, provided such food preparation is in compliance with all Laws,
including without limitation, the requirements of the Department of Health, (ii)
fumes associated with vehicle exhaust, and (iii) vibrations associated with
Tenant’s equipment and other equipment and vehicles of Tenant or Tenant’s
Representatives). Tenant shall not damage or deface or otherwise commit or
suffer to be committed any waste in, upon or about the Premises. Tenant shall
not permit any live animals, including, but not limited to, any household pets,
to be brought or kept in or about the Premises. Tenant shall place no loads upon
the floors, walls, or ceilings in excess of the maximum designed load permitted
by the applicable Uniform Building Code or which may damage the Building or
outside areas; nor place any chemicals or corrosive materials in the drainage
systems that cause damage to such systems other than normal wear and tear; nor
unlawfully dump or store waste materials,

 

8



--------------------------------------------------------------------------------

refuse or other such materials, or allow such to remain outside the Buildings,
except for any non-hazardous or non-harmful materials which may be stored in
refuse dumpsters or in any enclosed trash areas provided.

 

10. ALTERATIONS AND ADDITIONS; AND SURRENDER OF PREMISES:

 

10.1 ALTERATIONS AND ADDITIONS: Tenant shall be permitted to make, at its sole
cost and expense, alterations and additions to the Premises without obtaining
Landlord’s prior written consent, (the “Permitted Improvements”). Tenant,
however, has already informed and notified Landlord of such alterations or
additions (see Attachment 1) for preparing Parcel A for production purposes.
Landlord explicitly acknowledges and agrees to these Permitted Improvements.
Upon the expiration or earlier termination of this Lease, Tenant shall remove,
at its own cost and expense, all Permitted Improvements made by it and restore
the Premises to its condition as of the commencement of the term of this Lease,
ordinary wear and tear and damage by casualty excepted, unless Landlord shall
agree in writing with Tenant to allow such Permitted Improvements or a
designated portion thereof, to remain. Tenant shall also remove upon expiration
or earlier termination, at its own cost and expense, all of its equipment,
including any equipment previously acquired by Tenant from Landlord. Except for
the Permitted Improvements, Tenant shall not Install any signs, fixtures,
improvements, nor make or permit any other alterations or additions to the
Premises without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed. If any such alteration or
addition is expressly permitted by Landlord, Tenant shall deliver at least
twenty (20) days prior notice to Landlord, from the date Tenant intends to
commence construction, sufficient to enable Landlord to post a Notice of
Non-Responsibility, in all events, Tenant shall obtain all permits or other
governmental approvals prior to commencing any of such work and deliver a copy
of same to Landlord. All alterations and additions shall be installed by a
licensed contractor approved by Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed, at Tenant’s sole expense in
compliance with all Laws (including, but not limited to, the ADA as defined
herein), Recorded Matters, and Rules and Regulations, applicable after
Commencement Date. According to Attachment1, Tenant has already informed
Landlord of its contractors for Permitted improvements to be done at Parcel A.
Tenant shall keep the Premises and the property on which the Premises are
situated free from any liens arising out of any work performed, materials
furnished or obligations incurred by or on behalf of Tenant.

 

10.2 SURRENDER OF PREMISES: Upon the termination of this Lease, whether by
forfeiture, lapse of time or otherwise, or upon the termination of Tenant’s
right to possession of the Premises. Tenant will at once surrender and deliver
up the Premises, together with the attached fixtures (other than trade fixtures,
and other than any furniture bolted for earthquake purposes which shall be
deemed to be not attached to the Premises), additions and Improvements which
Landlord has agreed in writing with Tenant not to remove, to Landlord in good
condition and repair (including, but not limited to, replacing all light bulbs
and ballasts not in good working condition) and in the condition in which the
Premises existed as of the Commencement Date, except for reasonable wear and
tear, and repairs not required to be made by Tenant as expressly provided in
this Lease, or to the extent Landlord has actually received insurance proceeds
for such casualty damage. Reasonable wear and tear shall not include any damage
or deterioration to the floors of the Premises arising from the use of forklifts
in, on or about the Premises (including, without limitation, any marks or stains
of any portion of the floors caused by forklifts), and any damage or
deterioration that would have been prevented by proper maintenance by Tenant or
Tenant otherwise performing all of its obligations under this Lease. Upon such
termination of this Lease, Tenant shall remove the Permitted Improvements (to
the extent Landlord has agreed with Tenant in writing, at the time set forth in
Section 10.1, that it will require such removal), all tenant signage, trade
fixtures, non-attached fixtures, furniture, furnishings, equipment, personal
property, additions, and other improvements (to the extent Landlord has agreed
with Tenant, in writing,) unless Landlord and Tenant agree in writing, that
Tenant not remove some or all of such attached fixtures (other than trade
fixtures), additions or improvements installed by, or on behalf of Tenant or
situated in or about the Premises. By the date which is forty-five (45) days
prior to such termination of this Lease, Landlord and Tenant shall agree in
writing of those attached fixtures (other than trade fixtures), alterations,
additions and other non-attached improvements which Landlord shall require
Tenant not to remove from the Premises. Tenant shall repair any damage caused by
the installation or removal of such signs, trade fixtures, furniture,
furnishings, equipment, fixtures, additions and improvements which are to be
removed from the Premises by Tenant hereunder. If Landlord falls to so notify
Tenant at least forty-five (45) days prior to such termination of this Lease,
then Tenant shall remove all tenant signage, alterations, furniture,
furnishings, trade fixtures,

 

9



--------------------------------------------------------------------------------

equipment, cabling and other lines of a non-standard nature, additions and other
improvements (other than the Tenant Improvements and those improvements or
alterations not required to be removed by Landlord at the time of installation)
installed in or about the Premises by, or on behalf of Tenant. Tenant shall
cause the removal of such items and the repair of the Premises to be completed
prior to such termination of this Lease. For purposes hereof, and
notwithstanding anything to the contrary contained herein, Tenant’s racking and
in-rack sprinkler systems shall be deemed to be part of Tenant’s trade fixtures
and shall be removed from the Premises by Tenant upon the expiration or earlier
termination of this Lease.

 

11. REPAIRS AND MAINTENANCE:

 

11.1 TENANT’S REPAIRS AND MAINTENANCE OBLIGATIONS: Except for Landlord’s repair
and maintenance obligations set forth in Section 11.2., Tenant shall, at
Tenant’s sole cost and expense, keep and maintain the Premises in good, clean
and safe condition and repair to the reasonable satisfaction of Landlord any
damage caused by Tenant or Tenant’s Representatives and replacing any property
so damaged by Tenant or Tenant’s Representatives. Without limiting the
generality of the foregoing, Tenant shall be solely responsible for maintaining,
repairing and replacing (a) all interior lighting (including, without
limitation, light bulbs and/or ballasts) and exterior lighting serving the
Premises or adjacent to the Building #48, (b) all glass, windows, window frames,
window casements, skylights, interior and exterior doors, door frames and door
closers, (c) all roll-up doors, ramps and dock equipment, including without
limitation, dock bumpers, dock plates, dock seals, dock levelers and dock
lights, (d) all tenant signage, (e) lifts for disabled persons, (f) the Lots
within the Premises, if only used by Tenant, and (f) all partitions, fixtures,
equipment, interior painting, and interior walls and floors of the Premises and
every part thereof. In addition to the foregoing, Tenant shall be solely
responsible for the provision of any security measures uniquely or specifically
relating to Tenant’s operations, including without limitation, security measures
for any items of personal property, inventory or equipment placed or otherwise
temporarily stored outside of the Buildings. Notwithstanding the foregoing,
Landlord shall, at its own cost and expense, make such repairs caused by the
negligence or willful acts of Landlord or its agents and employees.

 

11.2 LANDLORD’S REPAIRS AND MAINTENANCE OBLIGATIONS: Except for repairs rendered
necessary by the intentional or negligent acts or omissions of Tenant or any of
Tenant’s Representatives, Landlord agrees, at Landlord’s sole cost and expense
without any reimbursement as part of Operating Expenses specified herein, to (a)
keep in good repair the structural portions of the floors, foundations, exterior
perimeter walls of the Building and load-bearing walls not altered by Tenant
(exclusive of glass and exterior doors), (b) replace the structural portions of
the roof of the Building, and (c) maintain and repair all other portions of the
Premises, for which Landlord is responsible for, including, but not limited to
the common and parking areas and the HVAC, electrical and plumbing systems,
serving Parcel C and D. All such maintenance and repairs shall be of the same
type, nature and scope as Landlord undertakes the same for the other buildings
at the Mt. Holly East plant as per Commencement Date in order to ensure a proper
and reliable function and operation.

 

11.3 TENANT’S FAILURE TO PERFORM REPAIRS AND MAINTENANCE OBLIGATIONS: Except for
normal maintenance and repair of the items described above, Tenant shall have no
right of access to or right to install any device on the roof of the Buildings
nor make any penetrations of the roof of the Buildings without the express prior
written consent of Landlord. If Tenant refuses or neglects to repair and
properly maintain the Premises as required herein and to the reasonable
satisfaction of Landlord, upon prior notice to Tenant and after expiration of
the applicable cure period, both as specified in Section 18.3 hereof Landlord
may, but without obligation to do so, at any time thereafter make such repairs
and/or maintenance without Landlord having any liability to Tenant for any loss
or damage that may accrue to Tenant’s merchandise, trade fixtures, equipment,
fixtures or other property, or to Tenant’s business by reason thereof, except to
the extent any damage is caused by the willful misconduct or gross negligence of
Landlord or its authorized agents and representatives. In the event Landlord
makes such repairs and/or maintenance, upon completion thereof Tenant shall pay
to Landlord, as additional rent, the Landlord’s costs for making such repairs
and/or maintenance, plus ten percent (10%) for overhead, upon presentation of a
bill therefor.

 

10



--------------------------------------------------------------------------------

12. INSURANCE:

 

12.1 TYPES OF INSURANCE: Tenant shall maintain in full force and effect at all
times during the Term of this Lease, at Tenant’s sole cost and expense, for the
protection of Tenant and Landlord, as their interests may appear, policies of
insurance issued by a carrier or carriers reasonably acceptable to Landlord and
its lender(s) which afford the following coverages: (i) workers’ compensation:
statutory limits; (ii) employer’s liability, as required by law, with a minimum
limit of $1,000,000 per employee and $2,000,000 per occurrence; (iii) commercial
general liability insurance (occurrence form) providing coverage against any and
all claims for bodily injury and property damage occurring in, on or about the
Premises arising out of Tenant’s and Tenant’s Representatives’ use and/or
occupancy of the Premises. Such insurance shall include coverage for blanket
contractual liability, fire damage, premises, personal injury, completed
operations, products liability, personal and advertising. Such insurance shall
have a combined single limit of not less than $5,000,000 per occurrence with a
$5,000,000 aggregate limit. If Tenant has other locations which it owns or
leases, the policy shall include an aggregate limit per location endorsement if
necessary, as reasonably determined by Landlord, Tenant shall provide for
restoration of the aggregate limit; (iv) comprehensive automobile liability
insurance: a combined single limit of not less than $1,000,000 per occurrence
and insuring Tenant against liability for claims arising out of the ownership,
maintenance, or use of any owned, hired or non-owned automobiles; (v) “all risk”
or “special purpose” Tenant’s property insurance, including without limitation,
sprinkler leakage, if applicable, covering damage to or loss of any Tenant’s
personal property, trade fixtures, inventory, fixtures and equipment located in,
on or about the Premises, together with, if the property of Tenant’s invitees is
to be kept in the Premises, warehouse’s legal liability or bailee customers
insurance for the full replacement cost of the property belonging to invitees
and located in the Premises, and (vi) “pollution legal liability” insurance with
limits of not less than $2,000,000 per occurrence.

 

12.2 INSURANCE POLICIES: Insurance required to be maintained by Tenant shall be
written by companies (i) licensed to do business in the State of North Carolina,
(ii) domiciled in the United States of America, and (iii) having a “General
Policyholders Rating” of at least A-X as set forth in the most current issue of
“A.M. Best’s Rating Guides Tenant shall deliver to Landlord certificates of
insurance and true and complete copies of any and all endorsements required
herein for all insurance, except insurance coverage under Section 12.1. (v),
when it is in place, and required to be maintained by Tenant hereunder at the
time of execution of this Lease by Tenant. Tenant shall, at least thirty (30)
days prior to expiration of each policy, furnish Landlord with certificates of
renewal or “binders” thereof. Each certificate shall expressly provide that such
policies shall not be cancelable or otherwise subject to modification except
after thirty (30) days prior written notice to the parties named as additional
insured as required in this Lease (except for cancellation for nonpayment of
premium, in which event cancellation shall not take effect until at least ten
(10) days’ notice has been given to Landlord). Tenant shall have the right to
provide insurance coverage which it is obligated to carry pursuant to the terms
of this Lease under a blanket insurance policy, provided such blanket policy
expressly affords coverage for the Premises and for Landlord as required by this
Lease.

 

12.3 ADDITIONAL INSUREDS AND COVERAGE: Landlord shall be named as additional
insured under all of the policies required in Section 12.1(iii) above.
Additionally, such policies shall provide for severability of interest. All
insurance to be maintained by Tenant shall, except for workers’ compensation and
employer’s liability insurance, be primary, without right of contribution from
insurance maintained by Landlord. Any umbrella/excess liability policy (which
shall be in “following form”) shall provide that if the underlying aggregate is
exhausted, the excess coverage will drop down as primary insurance. The limits
of insurance maintained by Tenant shall not limit Tenant’s liability under this
Lease. It is the parties’ intention that the insurance to be procured and
maintained by Tenant as required herein shall provide coverage for any and all
damage or injury arising from or related to Tenant’s operations of its business
and/or Tenant’s or Tenant’s Representatives’ use of the Premises. It is not
contemplated or anticipated by the parties that the aforementioned risks of loss
be borne by Landlord’s insurance carriers, rather it is contemplated and
anticipated by Landlord and Tenant that such risks of loss be borne by Tenant’s
insurance carriers pursuant to the insurance policies procured and maintained by
Tenant as required herein.

 

12.4 FAILURE OF TENANT TO PURCHASE AND MAINTAIN INSURANCE: In the event Tenant
does not purchase the insurance required in this Lease or keep the same in full
force and effect throughout the Term of this Lease (including any renewals or
extensions), Landlord may after having given Tenant ten (10) days prior written
notice, but without obligation to do so, purchase the necessary insurance and
pay the premiums therefor. If Landlord so elects to purchase such insurance,
Tenant shall promptly pay to Landlord

 

11



--------------------------------------------------------------------------------

as additional rent, the amount so paid by Landlord, upon Landlord’s demand
therefor. If Tenant fails to maintain any insurance required in this Lease,
Tenant shall be liable for all losses, damages and costs resulting from such
failure.

 

12.5. LANDLORD’S INSURANCE: During the Term hereof and for the benefit of
Landlord, the Premises including HVAC system shall be insured against loss or
damage by fire and all extended coverage for the full replacement cost thereof.
In addition Landlord shall also maintain, during the entire term of the Lease,
and provide commercial General Liability Insurance in the amount of at least US
$ 5,000,000 per occurrence, providing coverage against any and all claims for
death, bodily injury and property damage occurring in, on or about the Premises
including the Lot and other common areas. Landlord shall purchase and keep in
force such insurance policy or policies with commercial reasonable deductibles
and with Tenant as a named insured. Tenant shall reimburse for the cost thereof
as provided below and as per Schedule O – Site Services Expenses.

 

13. WAIVER OF SUBROGATION: Landlord and Tenant hereby mutually waive their
respective rights of recovery against each other for any loss of, or damage to,
either parties’ property to the extent that such loss or damage is insured by an
insurance policy required to be in effect at the time of such loss or damage.
Each party shall obtain any special endorsements, if required by its insurer
whereby the insurer waives its rights of subrogation against the other party.
This provision is intended to waive fully, and for the benefit of the parties
hereto, any rights and/or claims which might give rise to a right of subrogation
in favor of any insurance carrier. The coverage obtained by Tenant and Landlord
pursuant to Section 12 of this Lease shall include, without limitation, a waiver
of subrogation endorsement attached to the certificate of insurance. The
provisions of this Section 13 shall not apply in those instances in which such
waiver of subrogation would invalidate such insurance coverage or would cause
either party’s insurance coverage to be voided or otherwise limited.

 

14. LIMITATION OF LIABILITY AND INDEMNITY: Except to the extent caused by the
gross negligence or willful misconduct of Landlord or its agents or employees,
Tenant agrees to protect, defend (with counsel reasonably acceptable to
Landlord) and hold Landlord and Landlord’s lenders, partners, members, property
management company (if other than Landlord), agents, directors, officers,
employees, representatives, successors and assigns (collectively, the
“Landlord’s Indemnitees”) harmless and indemnify the Landlord’s Indemnitees from
and against all liabilities, damages, claims, losses, judgments, charges and
expenses (including reasonable attorneys’ fees, costs of court and expenses
necessary in the prosecution or defense of any litigation including the
enforcement of this provision) arising from Tenant’s gross negligence or willful
misconduct, which in any way are related to, (i) Tenant’s or Tenant’s
Representatives’ use of the Premises, (ii) the conduct of Tenant’s business,
(iii) from any activity, work or thing done, permitted or suffered by Tenant in
or about the Premises, (iv) any liability for injury to person or property of
Tenant, Tenant’s Representatives, or third party persons, and/or (v) Tenant’s
failure to perform any covenant or obligation of Tenant under this Lease and
arising from. Tenant agrees that the obligations of Tenant herein shall survive
the expiration or earlier termination of this Lease. This provision restricts or
limits in no way the indemnification of Tenant by Landlord in Sect. 27.3.

 

Except to the extent caused by the gross negligence or willful misconduct of
Tenant or its agents or employees, Landlord agrees to protect, defend (with
counsel reasonably acceptable to Tenant) and hold Tenant and Tenant’s lenders,
partners, members, agents, directors, officers, employees, representatives,
shareholders, successors and assigns and each of their respective lenders,
partners, members, agents, directors, officers, employees, representatives,
shareholders, successors and assigns (collectively, the “Tenant’s Indemnitees”)
harmless and indemnify the Tenant’s indemnitees from and against all
liabilities, damages, claims, losses, judgments, charges and expenses (including
reasonable attorneys’ fees, costs of court and expenses necessary in the
prosecution or defense of any litigation including the enforcement of this
provision) arising from Landlord’s gross negligence or willful misconduct.
Landlord agrees that the obligations of Landlord herein shall survive the
expiration or earlier termination of this Lease. Tenant shall not, in any event
or circumstance, be permitted to offset or otherwise credit against any payments
of Rent required herein for matters for which Landlord may be liable hereunder.
This provision restricts or limits in no way the indemnification of Landlord by
Tenant in Sect. 27.3.

 

12



--------------------------------------------------------------------------------

15. ASSIGNMENT AND SUBLEASING: Tenant shall not assign, mortgage, hypothecate,
encumber, grant any license or concession, pledge or otherwise transfer this
Lease (collectively, “assignment”), in whole or in part, whether voluntarily or
involuntarily or by operation of law, nor sublet or permit occupancy by any
person other than Tenant of all or any portion of the Premises without in each
instance first obtaining the prior written consent of Landlord, which consent
shall not be unreasonably withheld, delayed or conditioned. Tenant hereby agrees
that Landlord may withhold its consent to any proposed sublease or assignment if
at the time of Tenant’s request for Landlord’s consent to any proposed assignee
or subtenant (i) Tenant is in default of its obligations under this Lease beyond
applicable notice and cure periods, or (ii) the use to be made of the Premises
by the proposed assignee or subtenant differs from the uses permitted under this
Lease. Tenant further agrees that Landlord may withhold its consent to any
proposed sublease or assignment if the proposed sublessee or assignee or its
business is subject to compliance with additional requirements of the ADA (Title
III of the Americans with Disabilities Act) for which Landlord would be
responsible hereunder and/or Environmental Laws (defined below) beyond those
requirements which are applicable to Tenant, unless the proposed sublessee or
assignee shall (a) first deliver plans and specifications for complying with
such additional ADA requirements and/or Environmental Laws and obtain Landlord’s
written consent thereto, and (b) comply with all Landlord’s reasonable
conditions for or contained in such consent, including without limitation,
requirements for security to assure the lien-free completion of such
improvements. No consent to any assignment or sublease shall constitute a waiver
of the provisions of this Section 15, and all subsequent assignments or
subleases may be made only with the prior written consent of Landlord, which
consent shall not be unreasonably withheld, delayed or conditioned, but which
shall be subject to the provisions of this Section 15.

 

16. RIGHT OF ENTRY: Tenant grants Landlord or its agents the right to enter the
Premises upon twenty-four (24) hours prior written or verbal notice (except in
an emergency, in which event no prior notice shall be required) during business
hours for purposes of inspection, exhibition, posting of notices, repair or
alteration, provided such entry does not interfere with Tenant’s use of
Premises. It is further agreed that Landlord shall have the right to use any and
all means Landlord deems necessary to enter the Premises in an emergency.
Landlord shall have the right to place “for rent” or “for lease” signs on the
outside of the Premises during the last three (3) months of the Lease Term.

 

17. ESTOPPEL CERTIFICATE: Tenant shall execute (and acknowledge if required by
any lender or ground lessor) and deliver to Landlord, within ten (10) business
days after Landlord provides such to Tenant, a statement in writing certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification), the date to which the Rent and other
charges are paid in advance, if any, acknowledging and if applicable that there
are not, to Tenant’s knowledge, any uncured defaults on the part of Landlord
hereunder or specifying such defaults as are claimed, and such other matters as
Landlord may reasonably require. Any such statement may be conclusively relied
upon by Landlord and any prospective purchaser or encumbrancer of the Premises.
Tenant’s failure to deliver such statement within such time shall be conclusive
upon the Tenant that (a) this Lease is in full force and effect, without
modification except as may be represented by Landlord; (b) there are no uncured
defaults in Landlord’s performance; and (c) not more than one month’s Rent has
been paid in advance. Failure by Tenant to so deliver such certified estoppel
certificate shall be a material default of the provisions of this Lease.

 

18. TENANT’S DEFAULT: The occurrence of any one or more of the following events
shall, at Landlord’s option, constitute a material default by Tenant of the
provisions of this Lease:

 

18.1 The abandonment (as statutorily defined) of the Premises by Tenant. Tenant
agrees to notice and service of notice as provided for in this Lease and waives
any right to any other or further notice or service of notice which Tenant may
have under any statute or law now or hereafter in effect;

 

18.2 The failure by Tenant to make any payment of Base Rent, Additional Rent or
any other payment required hereunder within ten (10) business days after receipt
of Landlord’s written notice to Tenant that said payment is past due. Tenant
agrees that any such written notice delivered by Landlord, to the

 

13



--------------------------------------------------------------------------------

fullest extent permitted by law, shall serve as the statutorily required notice
under applicable law. In addition to the foregoing, Tenant agrees to notice and
service of notice as provided for in this Lease;

 

18.3 The failure by Tenant to observe, perform or comply with any of the
conditions, covenants or provisions of this Lease (except failure to make any
payment of Rent and/or Additional Rent) and such failure is not cured within (i)
thirty (30) days after receipt of Landlord’s written notice or such failure to
Tenant; provided, if the failure complained of is a failure other than one which
may be cured by the payment of money, no default on the part of Tenant in the
performance of work required to be performed or acts to be done or conditions to
be met shall be deemed to exist if, within the aforesaid thirty (30) period,
steps shall have been in good faith commenced promptly by Tenant to rectify the
same and shall be prosecuted to completion with diligence and continuity;

 

18.4 The making of a general assignment by Tenant for the benefit of creditors,
the filing of a voluntary petition by Tenant or the filing of an involuntary
petition by any of Tenant’s creditors seeking the rehabilitation, liquidation,
or reorganization of Tenant under any law relating to bankruptcy, insolvency or
other relief of debtors and, in the case of an involuntary action, the failure
to remove or discharge the same within sixty (60) days of such filing, the
appointment of a receiver or other custodian to take possession of substantially
all of Tenant’s assets or this leasehold, Tenant’s insolvency or inability to
pay Tenant’s debts or failure generally to pay Tenant’s debts when due, any
court entering a decree or order directing the winding up or liquidation of
Tenant or of substantially all of Tenant’s assets. Tenant taking any action
toward the dissolution or winding up of Tenant’s affairs, the cessation or
suspension of Tenant’s use of the Premises, or the attachment, execution or
other judicial seizure of substantially all of Tenant’s assets or this
leasehold;

 

19. REMEDIES FOR TENANT’S DEFAULT:

 

19.1 LANDLORD’S RIGHTS: In the event of Tenant’s material default under this
Lease beyond any applicable cure periods as provided in Section 18 herein,
Landlord may terminate Tenant’s right to possession of the Premises by any
lawful means in which case upon delivery of written notice by Landlord this
Lease shall terminate on the date specified by Landlord in such notice and
Tenant shall immediately surrender possession of the Premises to Landlord. In
addition, the Landlord shall have the immediate right of re-entry, and if this
right of re-entry is exercised following abandonment (as statutorily defined) of
the Premises by Tenant, Landlord may consider any personal property belonging to
Tenant and left on the Premises for a period of time exceeding thirty (30) days
to also have been abandoned; provided, however, that said thirty (30) days is
not in addition to the statutorily required time period under applicable law. No
re-entry or taking possession of the Premises by Landlord pursuant to this
Section 20 shall be construed as an election to terminate this Lease unless a
written notice of such intention is given to Tenant. No act by Landlord other
than giving written notice to Tenant shall terminate this Lease. Acts of
maintenance, efforts to re-let the Premises or the appointment of a receiver on
Landlord’s initiative to protect Landlord’s interest under this Lease shall not
constitute a termination of Tenant’s right to possession. So long as this Lease
is not terminated, Landlord shall have the right to remedy any default of
Tenant, to maintain or improve the Premises, to cause a receiver to be appointed
to administer the Premises and new or existing subleases and to add to the Rent
payable hereunder all of Landlord’s reasonable costs in so doing, with interest
at the maximum rate permitted by law from the date of such expenditure. Landlord
shall use commercially reasonable efforts to mitigate its damages hereunder.

 

19.2 DAMAGES RECOVERABLE: If Tenant breaches this Lease and abandons the
Premises before the end of the Term, or if Tenant’s right to possession is
terminated by Landlord because of a breach or default under this Lease, then in
either such case, Landlord may recover from Tenant all damages suffered by
Landlord as a result of Tenant’s failure to perform its obligations hereunder.

 

19.3 RIGHTS AND REMEDIES CUMULATIVE: The foregoing rights and remedies of
Landlord are not exclusive; they are cumulative in addition to any rights and
remedies now or hereafter existing at law, in equity by statute or otherwise; or
to any equitable remedies Landlord may have, and to any remedies Landlord may
have under bankruptcy laws or laws affecting creditor’s rights generally.

 

14



--------------------------------------------------------------------------------

19.4 WAIVER OF A TENANT DEFAULT: The waiver by Landlord of any default of any
provision of this Lease shall not be deemed or construed a waiver of any other
default by Tenant hereunder or of any subsequent default of this Lease, except
for the default specified in the waiver.

 

20. HOLDING OVER: If Tenant holds possession of the Premises after the
expiration of the Term of this Lease with Landlord’s consent, Tenant shall
become a tenant from month-to-month upon the terms and provisions of this Lease,
provided the monthly Base Rent during such hold over period shall be 150% of the
Base Rent due on the last month of the Lease Term, payable in advance on or
before the first day of each month, unless otherwise agreed by Landlord and
Tenant in writing. Acceptance by Landlord of the monthly Base Rent without the
additional fifty percent (50%) increase of Base Rent shall be deemed or
construed as a waiver by Landlord of any of its rights to collect the increased
amount of the Base Rent as provided herein at any time. Such month-to-month
tenancy shall not constitute a renewal or extension for any further term. All
options, if any, granted under the terms of this Lease shall be deemed
automatically terminated and be of no force or effect during said month-to-month
tenancy. Termination of such tenancy shall occur by either Landlord or Tenant
giving written notice of termination to the other party at least thirty (30)
days prior to the effective date of termination. This paragraph shall not be
construed as Landlord’s permission or lack of permission for Tenant to hold
over. Acceptance of Base Rent by Landlord following expiration or termination of
this Lease shall not constitute a renewal of this Lease.

 

21. LANDLORD’S DEFAULT: Landlord shall not be deemed in breach or “Default” of
this Lease unless Landlord fails within a reasonable time to perform an
obligation required to be performed by Landlord hereunder. For purposes of this
provision (except as otherwise set forth below), a reasonable time shall not be
less than thirty (30) days after receipt by Landlord of written notice
specifying the nature of the obligation Landlord has not performed; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days, after receipt of written notice, is reasonably necessary for
its performance, then Landlord shall not be in breach or default of this Lease
if performance of such obligation is commenced within such thirty (30) day
period and thereafter diligently pursued to completion.

 

If Landlord has not commenced to cure the same within said thirty (30) day
period or any other mutually agreed period and thereafter diligently prosecutes
the same to completion and Landlord shall not thereafter cure such default.
Tenant shall be entitled, in addition to all remedies otherwise available in law
or equity under the laws of the United States and/or North Carolina, to (a) cure
such default and/or deduct all such amounts from Rent, (b) bring suit for the
collection of any amounts for which Landlord may be in default, or for the
performance of any other covenant or agreement devolving upon Landlord, without
terminating this Lease and/or (c) in an emergency, cure any such breach or
failure prior to the expiration of the notice period if reasonably necessary to
protect the Premises and/or parking for or access to the Premises, to prevent
injury or damage to persons or property, or in the event of any other emergency
and deduct all such amounts from rent.

 

22. PARKING: Tenant shall have the right to use on a non-exclusive basis all
parking spaces on the Lot during the Term of this Lease. Landlord shall exercise
reasonable efforts to insure that such spaces are available to Tenant for its
use, but Landlord shall not be required to enforce Tenant’s right to use the
same.

 

23. SALE OF PREMISES: In the event of any sale of the Premises by Landlord or
the cessation otherwise of Landlord’s interest therein, Landlord shall be and is
hereby entirely released from any and all of its obligations to perform or
further perform under this Lease and from all liability hereunder accruing from
or after the date of such sale or transfer; and the purchaser, at such sale or
any subsequent sale of the Premises shall be deemed, without any further
agreement between the parties or their successors in interest or between the
parties and any such purchaser, to have assumed and agreed to carry out any and
all of the covenants, liabilities and obligations of the Landlord under this
Lease. For purposes of this Section 23, the term “Landlord” means only the owner
and/or agent of the owner as such parties exist as of the date on which Tenant
executes this Lease. A ground lease or similar long term lease by Landlord of
the entire Premises shall be deemed a sale within the meaning of this Section
23. Tenant agrees to attorn to such new owner provided such new owner agrees not
to disturb Tenant’s use, occupancy or quiet enjoyment of the Premises so long as
Tenant is not in default of any of the provisions of this Lease beyond
applicable cure periods.

 

15



--------------------------------------------------------------------------------

24. WAIVER: No delay or omission in the exercise of any right or remedy of
either party on any default by the other party shall impair such a right or
remedy or be construed as a waiver. The subsequent acceptance of Rent by
Landlord after default by Tenant of any covenant or term of this Lease shall not
be deemed a waiver of such default, other than a waiver of timely payment for
the particular Rent payment involved, and shall not prevent Landlord from
maintaining an unlawful detainer or other action based on such breach. No
payment by Tenant or receipt by Landlord of a lesser amount than the monthly
Rent and other sums due hereunder shall be deemed to be other than on account of
the earliest Rent or other sums due, nor shall any endorsement or statement on
any check or accompanying any check or payment be deemed an accord and
satisfaction; and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or other sum or pursue any
other remedy provided in this Lease. No failure, partial exercise or delay on
the part of either party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof.

 

25. CASUALTY DAMAGE: If the Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord. In case a Building shall be so damaged by fire or other casualty that
fifty percent (50%) or more of the Building requires substantial alteration or
reconstruction, in Landlord’s reasonable opinion, Landlord or Tenant may
terminate this Lease as to such Building only or Tenant may terminate this Lease
in whole by notifying the other party in writing of such termination within
ninety (90) days after the date of such damage, in which event the Rent shall be
abated as of the date of such damage but only to the extent and during the time
period Tenant is not reasonably able, in Tenant’s good faith business judgment,
to conduct its operations in the Building during such ninety (90) day period. If
the Building or any part thereof shall be damaged by fire or other casualty such
that the repair of such damage or casualty shall require more than nine (9)
months to complete [subject to extension for delays attributable to Tenant’s or
any of Tenant’s Representatives’ acts or omissions (collectively, “Tenant
Delays”), or to acts or events beyond Landlord’s control including, but not
limited to, acts of God, earthquakes, strikes, lockouts, boycotts,
discontinuance of any utility or other service required for performance of the
reparation work, moratoriums, governmental agencies, delays on the part of
governmental agencies, weather, and the lack of availability or shortage of
specialized materials used in the construction of the Building (collectively,
“Force Majeure Delays”)], then either Tenant or Landlord may terminate this
Lease as to such Building only by notifying the other party of such election to
terminate this Lease within thirty (30) days after the date on which it is
determined by Landlord and Tenant of the length of time necessary to
substantially complete such repairs, in which event the Rent shall be abated as
of the date of such damage but only to the extent and during the time period
Tenant is not reasonably able, in Tenant’s good faith business judgment, to
conduct its operations in the damaged portion of the Building. Landlord and
Tenant shall determine in writing of the determination of the percentage of the
Building damaged or the length of time to complete the reparation of such damage
as soon as reasonably possible after Landlord is notified in writing of the
damage, but in all events within ninety (90) days of Landlord’s receipt of such
notification from Tenant in writing. If neither party exercises their rights to
so elect to terminate this Lease in accordance with the aforesaid provisions,
and provided insurance proceeds are available to fully repair the damage
(excluding any deductible), Landlord shall within ninety (90) days after the
date of such damage commence to repair and restore the Building and shall
proceed with reasonable diligence to restore the Building (except that Landlord
shall not be responsible for any Tenant Delays or any Force Majeure Delays and
all time periods for performance by Landlord shall be extended commensurately by
the period of time attributable to such delays) to substantially the same
condition in which it was immediately prior to the happening of the casualty;
provided, Landlord shall not be required to rebuild, repair, or replace any part
of Tenant’s furniture, furnishings, fixtures, equipment removable by Tenant, the
Tenant Improvements or any other improvements, alterations or additions
installed by or for the benefit of Tenant under the provisions of this Lease, or
Tenant’s initial Alterations. If they are not becoming part of the Building,
which requires insurance coverage under Landlord’s Property Insurance. Landlord
shall not in any event be required to spend for such work an amount in excess of
the insurance proceeds (excluding any deductible) actually received by Landlord
as a result of the fire or other casualty, provided that Landlord has complied
with its insurance obligations under Sect. 12.5.. Landlord shall not be liable
for any inconvenience or annoyance to Tenant, injury to the business of Tenant,
loss of use of any part of the Premises by the Tenant or loss of Tenant’s
personal property resulting in any way from such damage or the repair thereof,
except that, subject to the provisions of the next sentence, Landlord shall
allow Tenant a fair diminution of Rent during the time and to the extent the
Building is unfit for occupancy. Notwithstanding anything to the contrary
contained herein (except as set forth below), if the Building or any portion

 

16



--------------------------------------------------------------------------------

thereof be damaged by fire or other casualty resulting from the Intentional or
negligent acts or omissions of Tenant or any of Tenant’s Representatives, (i)
the Rent shall not be diminished during the repair of such damage, (ii) Tenant
shall not have any right to terminate this Lease due to the occurrence of such
casualty or damage, and (iii) Tenant shall be liable to Landlord for the cost
and expense of the repair and restoration of all or any portion of the Building
caused thereby (including, without limitation, any deductible) to the extent
such cost and expense is not covered by insurance proceeds and Landlord has no
responsibility for the lack of insurance coverage. However, Landlord expressly
hereby releases Tenant to the extent of Landlord’s insurance coverage (but only
the amount in excess of Landlord’s deductible), from any liability for loss or
damage caused by fire or any casualties even if such fire or other casualties
should be brought about by the negligence of Tenant or Tenant’s Representatives.
In the event the holder of any indebtedness secured by the Building requires
that the insurance proceeds be applied to such indebtedness, then Landlord shall
have the right to terminate this Lease by delivering written notice of
termination to Tenant within thirty (30) days after the date of notice to Tenant
of any such event, whereupon all rights and obligations shall cease and
terminate hereunder except for those obligations expressly intended to survive
any such termination of this Lease.

 

26. CONDEMNATION: If the whole or a substantial portion of the Premises is
condemned by eminent domain, inversely condemned or sold in lieu of condemnation
for any public or quasi-public use or purpose (“Condemned”), then Tenant or
Landlord may terminate this Lease as of the date when physical possession of the
Premises is taken and title vests in such condemning authority, and Base Rent
shall be adjusted to the date of termination. Tenant shall not because of such
condemnation assert any claim against Landlord or the condemning authority for
any compensation because of such condemnation, and Landlord shall be entitled to
receive the entire amount of any award without deduction for any estate of
interest or other interest of Tenant; provided, however, the foregoing
provisions shall not preclude Tenant, at Tenant’s sole cost and expense, from
obtaining any separate award to Tenant for loss of or damage to Tenant’s trade
fixtures, equipment, Permitted Improvements and removable personal property or
for damages for cessation or interruption of Tenant’s business provided such
award is separate from Landlord’s award in addition to the foregoing, Tenant
shall be entitled to seek compensation for loss of business, any and all the
relocation costs or the taking of Tenant’s trade fixtures, Permitted
Improvements or equipment recoverable by Tenant pursuant to the provisions of
North Carolina law. If neither party elects to terminate this Lease, Landlord
shall, if necessary, promptly proceed to restore the Premises to substantially
the same condition then existing prior to such partial condemnation, allowing
for the reasonable effects of such partial condemnation, and a proportionate
allowance shall be made to Tenant, for the Base Rent corresponding to the time
during which, and to the part of the Premises of which, Tenant is deprived on
account of such partial condemnation and restoration. Landlord shall not be
required to spend funds for restoration in excess of the amount received by
Landlord as compensation awarded.

 

27. ENVIRONMENTAL MATTERS/HAZARDOUS MATERIALS:

 

27.1 TENANT’S ENVIRONMENTAL OBLIGATIONS: Tenant shall give to Landlord immediate
verbal and follow-up written notice of any spills, releases, discharges,
disposals, emissions, or migrations, of any Hazardous Materials in violation of
Environmental Laws on, under or about any portion of the Premises or in any of
the Lot thereof; provided, however, that Tenant has actual knowledge of such
event(s). Tenant, at its sole cost and expense, covenants and warrants to
promptly investigate, clean up, remove, restore and otherwise remediate
(including, without limitation, preparation of any feasibility studies or
reports and the performance of any and all closures) any spill, release,
discharge, disposal, emission, or migration of any Hazardous Materials in
violation of Environmental Laws arising from or related to the intentional or
negligent acts or omissions of Tenant or Tenant’s Representatives such that the
affected portions of the Premises and any adjacent property are returned to
substantially the condition existing prior to the appearance of such Hazardous
Materials. Any such investigation, clean up, removal, restoration and other
remediation shall only be performed after Tenant has obtained Landlord’s prior
written consent, which consent shall not be unreasonably withheld so long as
such actions would not potentially have a material adverse long-term or
short-term effect on any portion of the Premises. Notwithstanding the foregoing,
Tenant shall be entitled to respond immediately to an emergency without first
obtaining Landlord’s prior written consent. Tenant, at its sole cost and
expense, shall conduct and perform, or cause to be conducted and performed, all
closures as required by any Environmental Laws or any agencies or other
governmental authorities having jurisdiction

 

17



--------------------------------------------------------------------------------

thereof for any Hazardous Materials released on the Premises in violation of
Environmental Laws caused by the Tenant or Tenant’s Representatives. If Tenant
fails to so promptly Investigate, clean up, remove, restore, provide closure or
otherwise so remediate, Landlord may, but without obligation to do so, take any
and all steps necessary to rectify the same and Tenant shall promptly reimburse
Landlord, upon request by Landlord, for all costs and expenses to Landlord of
performing investigation, clean up, removal, restoration, closure and
remediation work. All such work undertaken by Tenant, as required herein, shall
be performed in such a manner so as to enable Landlord to make reasonably
equivalent economic use of the Premises after the satisfactory completion of
such work. Notwithstanding anything to the contrary contained in this Lease,
Landlord acknowledges and agrees that Tenant shall have the right to handle, use
and store Hazardous Materials on and about the Premises as part of and
incidental to Tenant’s intended use of the Premises as set forth in the Basic
Lease Information, provided such Hazardous Materials are handled, used and
stored in compliance with all applicable Environmental Laws. The term “Hazardous
Materials” as used in the Lease shall mean any waste, pollutant, chemical,
hazardous material, hazardous substance, toxic substance, hazardous waste,
special waste, solid waste (or any constituent or decomposition product of any
pollutant, materials or substance) regulated under any Environmental Laws,
including without limitation asbestos, petroleum or petroleum by-products, radon
gas, polychlorinated biphenyls, urea formaldehyde or toxic mold. The term
“Environmental Laws” shall mean all federal, state and local laws, statutes,
regulations, rules, ordinances and common law, and all judgments, decrees,
orders, agreements, or permits, issued, promulgated, approved or entered
thereunder by any governmental authority relating to pollution or Hazardous
Materials or protection of human health or the environment.

 

27.2 WASTEWATER SERVICES: Subject to the approval by the State of North Carolina
of the Landlord’s application for re-permitting of its wastewater treatment
plant, Landlord agrees that Landlord’s wastewater treatment system has the
capacity and capability to receive and treat Tenant’s wastewater in accordance
with all applicable Environmental Laws, and at the rates established in Schedule
Q of this Lease. Landlord agrees to obtain required permits under all applicable
Environmental Laws for treatment and discharge of Tenant’s wastewater. Landlord
agrees to accept Tenant’s wastewater for treatment and to treat and discharge
Tenant’s wastewater, all in compliance with all applicable Environmental Laws
and at the rates established in Schedule Q of this Lease. Landlord warrants and
agrees that it is the owner and operator of the wastewater treatment facility
and is the permit holder for the facility. Landlord warrants and agrees that it
is acting as an independent contractor for Tenant’s wastewater treatment
services. Landlord warrants and agrees that Landlord is solely responsible for
the wastewater treatment facility, for the property (including the subsurface)
on which the wastewater treatment facility sits, and for discharges from the
wastewater treatment facility. Basic Lease Information section “T” shall apply
if the Landlord’s re-permitting application is finally denied.

 

27.3 ENVIRONMENTAL INDEMNITY: In addition to Tenant’s obligations as set forth
hereinabove, Tenant agrees to, and shall, protect, indemnify, defend (with
counsel reasonably acceptable to Landlord) and hold Landlord and Landlord’s
Indemnitees harmless from and against any and all claims, judgments, damages,
penalties, fines, liabilities, losses (including, without limitation, diminution
in value of any portion of the Premises, damages for the loss of or restriction
on the use of rentable or usable space, and from any adverse impact of
Landlord’s marketing of any space within the Premises), suits, administrative
proceedings and costs (including, but not limited to, reasonable attorneys’ and
consultant fees and court costs) arising at any time during or after the Term of
this Lease in connection with or related to, directly or indirectly, the use,
presence, transportation, storage, disposal, migration, removal, spill, release
or discharge of Hazardous Materials on, in or about any portion of the Premises
as a result of, and to the extent caused by the Tenant or Tenant’s
Representatives. Neither the written consent of Landlord to the presence, use or
storage of Hazardous Materials in, on, under or about any portion of the
Premises nor the strict compliance by Tenant with all Environmental Laws shall
excuse Tenant from its obligations of indemnification pursuant hereto. Tenant
shall not be relieved of its indemnification obligations under the provisions of
this Section 28.2 due to Landlord’s status as either an “owner” or “operator”
under any Environmental Laws.

 

In addition to Landlord’s obligations as set forth hereinabove, Landlord agrees
to, and shall, protect, indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold Tenant and Tenant’s Representatives harmless from and against
any and all claims, judgments, damages, penalties, fines, liabilities, losses,

 

18



--------------------------------------------------------------------------------

suits, administrative proceedings and costs (including, but not limited to,
reasonable attorneys’ and consultant fees and court costs) arising at any time
during or after the Term of this Lease in connection with or related to,
directly or indirectly, the use, presence, transportation, storage, disposal,
migration, removal, spill, release or discharge of Hazardous Materials on, in or
about any portion of the Premises including the Lot or any portion thereof (i)
that existed as of the Commencement Date and / or (ii) that occurs at any time
during or after the Commencement Date, if caused by the Landlord or any of
Landlord’s Representatives, agents, invitees, licensees, contractors or any
other person other than Tenant, including services provided by Landlord under
Section 27.2. of this Lease.

 

27.4 SURVIVAL: Tenant’s and Landlord’s obligations and liabilities pursuant to
the provisions of this Section 27 shall survive the expiration or earlier
termination of this Lease.

 

27.5 TENANT’S EXCULPATION: The Landlord and the Tenant acknowledge the status of
the soil and groundwater as per Commencement Date, and which is established at
least partly in the Tier 2 2001 report dated by March 2002. The intent of this
Section 27.5. of the Lease is to exculpate Tenant and Tenant’s Representatives
from responsibility for any contamination for any environmental media, that
existed prior to the Commencement Date and any contamination that is caused by
Landlord or any other person or entity other than Tenant and Tenant’s
Representatives after the Commencement Date. Tenant shall not be liable for nor
otherwise obligated to Landlord or any other person or entity under any
provision of the Lease with respect to (i) any claims (including without
limitation, third-party claims), remediation obligation, investigation
obligation, liability, cause of action, attorneys’ fees, consultants’ cost,
expense or damage resulting from any Hazardous Material present in, on or about
the Premises to the extent not caused nor otherwise permitted, directly or
indirectly, by Tenant or Tenant’s Representatives; or (ii) the removal,
investigation, monitoring or remediation of any Hazardous Material present in,
on or about the Premises caused by any source, including third parties other
than Tenant or any of Tenant’s Representatives, as a result of or in connection
with the acts or omissions of persons other than Tenant or Tenant’s
Representatives; provided, however, with respect only to Parcels “A,” “B1” and
“B2” Tenant shall be liable for and otherwise obligated to Landlord under the
provisions of this Lease for all liabilities, costs, damages, penalties, claims,
judgments, expenses (including without limitation, attorneys’ and experts’ fees
and costs) and losses to the extent (a) Tenant or Tenant’s Representatives
contributes to the presence of such Hazardous Materials or Tenant and/or
Tenant’s Representatives exacerbates the conditions caused by such Hazardous
Materials, or (b) Tenant and/or Tenant’s Representatives allows or permits
persons over which Tenant or Tenant’s Representatives has control and/or for
which Tenant or Tenant’s Representatives are legally responsible for, to cause
such Hazardous Materials to be present in, on, under, through or about any
portion of the Premises or does not take all reasonably appropriate actions to
prevent such persons over which Tenant or Tenant’s Representatives has control
and/or for which Tenant or any of Tenant’s Representatives are legally
responsible from causing the presence of Hazardous Materials in, on, under,
through or about any portion of the Premises in violation of Environmental Laws.

 

28. GENERAL PROVISIONS:

 

28.1 TIME: Time is of the essence in this Lease and with respect to each and all
of its provisions in which performance is a factor.

 

28.2 SUCCESSORS AND ASSIGNS: The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

 

28.3 LANDLORD’S PERSONAL LIABILITY: The liability of Landlord (which, for
purposes of this Lease, shall include Landlord and the owner of the Premises if
other than Landlord and any and all Landlord’s indemnitees) to Tenant for any
default by Landlord under the terms of this Lease other than termination of
Lease not caused by default of Tenant shall be limited to the actual interest of
Landlord and its present or future partners or members in the Premises and all
insurance and condemnation proceeds received therefrom, and Tenant agrees to
look solely to the Premises for satisfaction of any liability and shall not look
to other assets of Landlord nor seek any recourse against the assets of the
individual partners, members, directors, officers, shareholders, agents or
employees of Landlord (including without limitation, any property

 

19



--------------------------------------------------------------------------------

management company of Landlord); it being intended that Landlord and the
individual partners, members, directors, officers, shareholders, agents and
employees of Landlord (including without limitation, any property management
company of Landlord) shall not be personally liable in any manner whatsoever for
any judgment or deficiency. The liability of Landlord under this Lease is
limited to its actual period of ownership of title to the Premises, and Landlord
shall be automatically released from further performance under this Lease upon
transfer of Landlord’s interest in the Premises or the Buildings, except for
obligations or liabilities accruing during Landlord’s actual period of ownership
prior to the date of transfer of ownership.

 

28.4 SEPARABILITY: Any provisions of this Lease which shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other
provisions hereof and such other provision shall remain in full force and
effect.

 

28.5 CHOICE OF LAW: This Lease shall be governed by, and construed in accordance
with, the laws of North Carolina.

 

28.6 ATTORNEYS’ FEES: In the event any dispute between the parties results in
litigation or other proceeding, the prevailing party shall be reimbursed by the
party not prevailing for all reasonable costs and expenses, including, without
limitation, reasonable attorneys’ and experts’ fees and costs incurred by the
prevailing party in connection with such litigation or other proceeding, and any
appeal thereof. Such costs, expenses and fees shall be included in and made a
part of the judgment recovered by the prevailing party, if any.

 

28.7 ENTIRE AGREEMENT: This Lease (which includes the Basic Lease Information
and the Schedules and Attachment I) supersedes any prior agreements,
representations, negotiations or correspondence between the parties, and
contains the entire agreement of the parties on matters covered. No other
agreement, statement or promise made by any party, that is not in writing and
signed by all parties to this Lease, shall be binding.

 

28.8 WARRANTY OF AUTHORITY: Each person executing this Lease on behalf of a
party represents and warrants that (1) such person is duly and validly
authorized to do so on behalf of the entity it purports to so bind, and (2) if
such party is a partnership, corporation or trustee, that such partnership,
corporation or trustee has full right and authority to enter into this Lease and
perform all of its obligations hereunder. Each party hereby warrants that this
Lease is valid and binding upon itself and enforceable against itself in
accordance with its terms.

 

28.9 NOTICES: Any and all notices and demands required or permitted to be given
hereunder to Landlord shall be in writing and shall be sent: (a) by United
States mail, certified and postage prepaid; or (b) solely for purposes
associated with any legal proceeding involving or relating to this Lease, by
personal delivery; or (c) by overnight courier, addressed to Landlord at 4000
Monroe Road, Charlotte, NC 28205. Note: address is the same for notices as it is
for rental payments. Any and all notices and demands required or permitted to be
given hereunder to Tenant shall be in writing and shall be sent: (i) by United
States mail, certified and postage prepaid; or (ii) solely for purposes
associated with any legal proceeding involving or relating to this Lease, by
personal delivery; or (iii) by overnight courier, all of which shall be
addressed to Tenant at the Premises. Notice and/or demand shall be deemed given
upon the earlier of actual receipt or the third day following deposit in the
United States mail.

 

28.10 JOINT AND SEVERAL: If Landlord or Tenant consists of more than one person
or entity, the obligations of all such persons or entities shall be joint and
several.

 

28.11 COVENANTS AND CONDITIONS: Each provision to be performed by Tenant
hereunder shall be deemed to be both a covenant and a condition.

 

28.12 WAIVER OF JURY TRIAL: The parties hereto shall and they hereby do waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way related to this Lease, the relationship of Landlord and Tenant,

 

20



--------------------------------------------------------------------------------

Tenant’s use or occupancy of the Premises, the Buildings or the Lot, and/or any
claim of injury, loss or damage.

 

28.13 COUNTERCLAIMS: In the event Landlord commences any proceedings for
nonpayment of Base Rent, Additional Rent, or any other sums or amounts due
hereunder, Tenant shall not interpose any counterclaim of whatever nature or
description in any such proceedings, unless such counterclaim must, as a matter
of law, be joined with Landlord’s proceeding; provided, however, nothing
contained herein shall be deemed or construed as a waiver of the Tenant’s right
to assert such claims in any separate action brought by Tenant or the right to
offset the amount of any final judgment owed by Landlord to Tenant.

 

28.14 MERGER: The voluntary or other surrender of this Lease by Tenant, the
mutual termination or cancellation hereof by Landlord and Tenant, or a
termination of this Lease by Landlord for a material default by Tenant
hereunder, shall not work a merger, and, at the sole option of Landlord, (i)
shall terminate all or any existing subleases or subtenancies, or (ii) may
operate at an assignment to Landlord of any or all of such subleases or
subtenancies. Landlord’s election of either or both of the foregoing options
shall be exercised by delivery by Landlord of written notice thereof to Tenant
and all known subtenants under any sublease.

 

28.15. QUIET ENJOYMENT. Landlord covenants and agrees that Tenant, so long as
Tenant is not in default beyond all applicable notice and cure periods, shall
lawfully, peaceably and quietly hold, occupy and enjoy the Premises during the
Term without hindrance, ejection or molestation. Landlord covenants and warrants
that it is lawfully seized of the Premises and has good, right and lawful
authority to enter into this Lease for the full Term aforesaid, that the
Premises are free and clear of all encumbrances and any restrictions preventing
Tenant’s use of the Premises as contemplated herein, and that Landlord will put
the Tenant in actual possession of the Premises on the Commencement Date.

 

28.16. RIGHT OF RECISSION. Tenant or Landlord may terminate this Lease by
written notice to the other without any further liability for each party. If
Landlord is unable to obtain the WWTP permits required for Tenant’s use of the
Premises as contemplated by Tenant. This right of termination shall be valid if
the WWTP permits are finally denied by the government authorities.

 

29. SIGNS: All signs and graphics of every kind visible in or from public view
or corridors or the exterior of the Premises shall be subject to Landlord’s
prior written approval and any applicable governmental laws, ordinances, and
regulations, which approval shall not be unreasonably withheld or delayed.
Tenant shall remove all such signs and graphics prior to the termination of this
Lease. Such installations and removals shall be made in a manner as to avoid
damage or defacement of the Premises; and Tenant shall repair any damage or
defacement, including without limitation, discoloration caused by such
installation or removal. If Tenant fails to do so upon the expiration or earlier
termination of this Lease, Landlord shall have the right, at its option, to
deduct from the Security Deposit such sums as are reasonably necessary and
actually expended to remove such signs, including, but not limited to, the costs
and expenses associated with any repairs necessitated by such removal.
Notwithstanding the foregoing, in no event shall any neon, flashing or moving
sign(s) or banners be permitted hereunder. Tenant further agrees to maintain any
such sign, awning, canopy, advertising matter, lettering, decoration or other
thing as may be approved in good condition and repair at all times.

 

30. REPRESENTATIONS OF TENANT: Tenant hereby represents to Landlord, for the
express benefit of Landlord, that Tenant has undertaken a complete and
independent evaluation of the risks inherent in the execution of this Lease and
the operation of the Premises for the use permitted hereby, and that, based upon
said independent evaluation, Tenant has elected to enter into this Lease and
hereby assumes all risks with respect thereto. Tenant hereby further represents
to Landlord, for the express benefit of Landlord, that in entering into this
Lease, Tenant has not relied upon any statement fact promise or representation
(whether express or implied, written or oral) not specifically set forth herein
in writing and that any statement, fact, promise or representation (whether
express or implied, written or oral) made at any time to Tenant, which is not
expressly incorporated herein in writing, is hereby waived by Tenant.

 

21



--------------------------------------------------------------------------------

32. LANDLORD’S ABILITY TO PERFORM TENANT’S UNPERFORMED OBLIGATIONS:
Notwithstanding anything to the contrary contained in this Lease, if Tenant
shall fail to perform any of the terms, provisions, covenants or conditions to
be performed or complied with by Tenant pursuant to this Lease, after Landlord’s
notice and beyond applicable cure periods as provided in Section 18 herein,
and/or if the failure of Tenant relates to a matter which in Landlord’s judgment
reasonably exercised is of an emergency nature and such failure shall remain
uncured for a period of time commensurate with such emergency, then Landlord
may, at Landlord’s option without any obligation to do so, and in its sole but
reasonable discretion as to the necessity therefor, perform any such term,
provision, covenant or condition, or make any such payment and Landlord by
reason of so doing shall not be liable or responsible for any loss or damage
thereby sustained by Tenant or anyone holding under or through Tenant. If
Landlord so performs any of Tenant’s obligations hereunder, the full amount of
the cost and expense entailed or the payment so made or the amount of the loss
so sustained shall immediately be owing by Tenant to Landlord, and Tenant shall
promptly pay to Landlord upon demand, as Additional Rent, the full amount
thereof with interest thereon from the date of payment at the greater of (i) ten
percent (10%) per annum, or (ii) the highest rate permitted by applicable law.

 

IN WITNESS WHEREOF, this Lease is executed by the parties as of the Lease Date
referenced on Page 1 of this Lease.

 

LANDLORD: CLARIANT CORPORATION

            /s/    C Barnard                  

12 -16-2002

--------------------------------------------------------------------------------

           

By:

  Signature          

Date

Title:

  Sr. V.P.—Legal            

TENANT: SCR-TECH LLC

                /s/    Brigitte Hartenstein                  

12 -16-2002

--------------------------------------------------------------------------------

           

By:

  Signature          

Date

Title:

  CFO            

 

22



--------------------------------------------------------------------------------

First Amendment to Lease Clariant / SCR-Tech, LLC

   2/18/2004

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into effective the 1st day of January 1, 2004 (“Effective Date”) by and between
Clariant Corporation (“Landlord”), with an address of 4000 Monroe Road,
Charlotte, NC 28205, Attention: Christopher S. Barnard, and SCR-Tech, LLC
(“Tenant”), with an address of 11701 Mt. Holly Road, Charlotte, NC 28214,
Attention: Brigitte Hartenstein.

 

Recitals

 

A. Landlord is the owner of those certain buildings as per Schedule F of the
Lease Agreement dated 12/16/2002 (the “Lease”), located at 11701 Mt. Holly Road,
Charlotte, North Carolina.

 

B. Tenant wishes to lease an additional building (Parcel “C2” – Building # 51,
“Office”) as an office and to relinquish its rights to its entire offices in
Building # 37. Tenant agrees to lease the Office in an as-is condition including
its current furniture and equipment. Landlord agrees to transfer title and
ownership of the equipment at no cost to Tenant, free of all liens and
encumbrances and makes no representations as to suitability, fitness or
condition of the furniture and equipment (“Transferred Office Property”).

 

C. Referring to the Lease Schedule F – Premises; Tenant is occupying 552 square
feet in Building # 34 instead of 400 square feet in Building # 11, which is
Parcel “D”.

 

NOW, THEREFORE, the mutual promises herein contained and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree as follows:

 

1. Additional Leased Space. Notwithstanding anything to the contrary in the
Lease, Landlord hereby agrees to lease to Tenant and Tenant’s agents, employees,
and representatives Parcel C2 – Building # 51 (the “Office”) and Tenant hereby
surrenders all of its interest in Parcel C – Building # 37 (the “Surrendered
Office”). All references to the Surrendered Office in the Lease shall be
considered deleted and replaced with the Office. The Office shall be used,
pursuant to the Lease, for general office and clerical use. In addition,
Landlord hereby consents to all work, demolition and construction performed in,
upon and about the Office prior to the Effective Date and up to the date of
Landlord’s execution of this Amendment. Any further work, demolition and
construction performed in, upon and about the Office shall be performed in
accordance with the terms of the Lease.

 

2. Surrender of Surrendered Office. Landlord hereby agrees to the surrender of
the Surrendered Office in its “as-is” condition as of the date hereof, and
agrees that Tenant shall have no further liability or obligation with regard to
the surrender of the Surrendered Office.

 



--------------------------------------------------------------------------------

3. Expense Adjustment: In consideration of the surrender of the Surrendered
Office and the lease of the Office, Schedule L and Schedule O shall be adjusted
as follows:

 

  A) Schedule L - Base Rent. As of the Effective Date, the existing reference to
Base Rent for Parcels C&D in Schedule L shall be deleted and replaced with the
following:

 

Parcels C&D - $11.00/sf-yr, ($ 38,522 per year or $3210.16 per month) based on
3502 sq. ft (reflecting 552 sq. ft of laboratory space in Parcel D and 2950
square feet of space in Parcel C-2, Building 5), subject to the terms of
paragraph 4 of the Amendment.

 

  B) Schedule O - Site Services. The Site Service Expenses for the Office shall
be calculated as follows:

 

2.950 sqft. x US$ 1.67 = US $ 4,926.50 per year subject to the terms of
paragraph 4 below.

 

4. Notwithstanding anything to the contrary contained herein, in consideration
of the amounts spent by Tenant on the renovation of the Office, Landlord hereby
agrees that until January 1, 2005, Tenant shall only pay Base Rent and Site
Service Expenses on 1435 square feet of the Office.

 

5. Based on the foregoing, as of the Effective Date, Schedule F of the Lease is
hereby deleted in its entirety and replaced with the following:

 

Schedule F Premises (See also attachment 2-Plot Plan as modified by the First
Amendment to Lease)

 

Parcel “A”–Building 48 (28,800 sf) – Production

Parcel “Bl”–Building 21A (13,280 sf) – Warehouse

Parcel “B2”–Building 21 (20,477 sf) – Warehouse

Parcel “C”–Building 51 (2,950 sf) – Office

Parcel “D”– Building 11– (552 sf) – Laboratory

 

6. Term. This Amendment shall commence effective the Effective Date.

 

7. Bill of Sale. Landlord agrees to execute a bill of sale in form attached
hereto as Exhibit A to acknowledge the transfer of the Transferred Office
Property to Tenant.

 

All other terms and conditions of the Lease remain unchanged.

 

[Signatures continued on next page]

 

2



--------------------------------------------------------------------------------

First Amendment to Lease Clariant / SCR-Tech, LLC

   2/18/2004

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment on this
18th day of February, 2004.

 

Landlord:

 

CLARIANT CORPORATION

By:   /s/    HEINER MEIER            

--------------------------------------------------------------------------------

Title:

  Sr. V.P. & C.F.O.

Print

Name:

  Heiner Meier

Date:

  02-18-04     [SEAL]

 

Tenant

 

SCR-TECH, LLC

By:   /s/    BRIGITTE HARTENSTEIN            

--------------------------------------------------------------------------------

Title:

  CFO and VP Contract Management

Print

Name:

  Brigitte Hartenstein

Date:

  02-18-04

 